Citation Nr: 0913576	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service from December 1946 to 
May 1968.  He died in June 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for cause of the Veteran's 
death, and denied entitlement to DIC under 38 U.S.C. § 1318.

The case was remanded by the Board in May 2008.  The 
requested development has been accomplished.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 3, 1965 to 
November 3, 1966.

2.  The Veteran died in June 2004.  The cause of death was 
listed as failure to thrive.  An amended death certificate 
signed in November 2005 by the same physician shows the cause 
of death was failure to thrive due to Agent Orange exposure. 

3.  At the time of the Veteran's death, service connection 
was in effect for right knee arthritis rated as 30 percent 
disabling; tinea pedis rated as 10 percent disabling; shell 
fragment wound scar to the left thigh rated as 0 percent 
disabling; hemorrhoids rated as 0 percent disabling; 
bilateral hip pain rated as 20 percent disabling for each 
hip; lumbosacral strain rated as 20 percent disabling; and 
left knee degenerative changes rated as 20 percent disabling; 
he also was rated as totally disabled for purposes of 
individual unemployability (since October 31, 2001).

4.  The preponderance of the evidence shows that the 
Veteran's cause of death (malnutrition and failure to thrive) 
was due to his inability to eat due to squamous cell 
carcinoma of the soft palate, which was related to his 40 
year history of smoking two packs per day of cigarettes, and 
not any exposure to Agent Orange, any other incident in 
service, or any service-connected disabilities.

5.  The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.


CONCLUSIONS OF LAW

1.  A disease or disability related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 1116(a)(3) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.312, 3.307, 3.309 (2008). 

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  The RO provided the appellant 
with notice in June 2008 regarding the criteria for assigning 
disability ratings and effective dates and the disabilities 
the Veteran was service-connected for during his lifetime, 
subsequent to the initial adjudication.  While the second 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2008 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence. 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and obtained a medical 
opinion as to the cause of the Veteran's death.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for the cause of death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's exposure to 
Agent Orange during his service in Vietnam led to his death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's original death certificate shows he died in 
June 2004 due to failure to thrive.  The death certificate 
was signed by Dr. "S".  Another death certificate signed by 
Dr. S. in November 2005 shows the cause of death was failure 
to thrive due to Agent Orange exposure.

During the Veteran's lifetime he was service-connected for 
bilateral knee arthritis, tinea pedis, scar on the left 
thigh, hemorrhoids, bilateral hip disability, and lumbosacral 
strain; he also was rated as totally disabled due to 
individual unemployability since 2001.

VA medical records note that towards the end of his life, the 
Veteran was being treated for end-stage squamous cell 
carcinoma of the soft palate and had limited ability to eat 
or drink.  He had been diagnosed with this condition since 
December 1997.  

A December 1997 private hospital record shows the Veteran had 
noted an area of ulceration along his right side soft palate 
one year prior.  It caused mild discomfort and he thought it 
was related to his upper dentures; but he was recently seen 
for a routine evaluation and the lesion along the soft palate 
had obviously progressed.  He was referred for discussion of 
definitive radiation therapy and the impression was 
moderately differentiated squamous cell carcinoma of the soft 
palate.  The record noted that he previously had smoked two 
packs per day for 40 years but had cut down over the last two 
years to one pack per day.  

A February 1998 private hospital record noted that the 
Veteran had undergone external beam radiation therapy and 
that during the course of the treatment he had an 
approximately 12 pound weight loss.  A feeding tube was 
discussed but the Veteran refused.  

A November 2003 VA medical record shows the Veteran had end 
stage squamous cell carcinoma of the soft palate and 
emaciation.  It was recommended that the Veteran go to the 
emergency room but he indicated that he wanted to do it after 
Thanksgiving.  It was noted that he needed a permanent 
feeding tube.  

In February 2004, a VA nutrition consult record shows the 
Veteran requested a particular flavor for nutritional 
supplement.  He had severe limitations on what he could 
consume and had refused a gastrointestinal tube.  It was 
noted that he had a severely compromised nutrition status 
because of his weight being extremely low.  He had lost 19 
percent of his weight from May 2003 to November 2003.  A 
later February 2004 VA medical record shows the Veteran was 
unable to open his mouth and had severe emaciation due to 
difficulty swallowing.  He had refused gastrostomy tube 
placement on multiple occasions and continued to smoke.  A 
March 2004 VA medical record notes that an alternative berry 
flavored nutritional supplement was discussed.  One of the 
medical professionals was noted to think that the Veteran 
might be better off with trying tube feedings that were not 
flavored.  These records were the last treatment documented.

The Veteran had service in Vietnam from November 1965 to 
November 1966; thus, his exposure to Agent Orange is 
presumed.  See 38 C.F.R. § 3.307(a)(6).  Diseases associated 
with exposure to certain herbicide agents include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
but do not include cancer of the soft palate (in the mouth).  
See 38 C.F.R. § 3.309(e).  

A December 1997 hospital record shows the Veteran gave no 
history of dysphagia, odynophagia, or otalgias and had not 
had any pulmonary symptoms.  He had undergone a computed 
tomography (CT) scan of his head and neck earlier that day.  
A November 1998 private ear, nose, and throat (ENT) clinical 
record shows the larynx was normal.  In August 1999, a 
private ENT clinical record shows complaints regarding the 
mouth and throat.  An August 1999 VA chest x-ray shows 
changes suggestive of underlying emphysema with no acute 
cardiopulmonary abnormality.  A May 2003 private medical 
record notes that the Veteran had a history of throat cancer 
but this is not supported by the medical evidence of record.  
The larynx was found normal in 1998 and there is no 
subsequent clinical evidence of cancer in the throat.  As 
such, the assessment of throat cancer is of little probative 
value.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Therefore, as the Veteran's 
cancer of the soft palate is not one of the diseases 
presumptively listed as associated with Agent Orange 
exposure, and there is no probative medical evidence of 
cancer of the throat or lung, the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  

Even though presumptive service connection is not warranted, 
the appellant is not precluded from establishing service 
connection for the cause of the Veteran's death on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  

In August 2008, VA sent Dr. S a letter asking him to clarify 
and elaborate on the Veteran's cause of death, as he had 
noted on a November 2005 death certificate that it was 
related to Agent Orange exposure.  Dr. S. submitted a 
statement that he saw the Veteran once at a previous practice 
and did not have access to his medical records.

An October 2008 medical opinion was provided by a VA 
physician to determine whether the cause of the Veteran's 
death was related to Agent Orange exposure.  In review of all 
the medical records including the death certificates, the 
physician noted that the Veteran had been declining more 
rapidly in the last year leading to his death.  It appeared 
that the primary cause leading to the Veteran's eventual 
death was squamous cell cancer of the soft palate, status 
post radiation treatment of 36 total treatments.  In 1998, 
the Veteran had complications of poor eating because of 
painful swallowing and limited ability to eat beyond liquid 
diet.  This accelerated near the end of his last year until 
his death in June 2004.  The physician agreed that the 
Veteran had a failure to thrive leading to malnutrition and 
his eventual death.  The physician could not comment on Dr. 
S's decision to amend the death certificate to include Agent 
Orange exposure, as there did not seem to be any rationale 
for this that could be followed in the medical records.  Dr. 
S. wrote that he only saw the Veteran once.  Nevertheless, 
the current literature and research did not relate Agent 
Orange exposure to cancers of the soft palate.  The Veteran 
had a squamous cell carcinoma highly related to smoking, and 
he had a history of smoking two packs per day for 40 years 
and continued to smoke at least a pack a day after radiation 
treatment until the time of his death in 2004.  The physician 
found that the Veteran's cause of death was not related to or 
caused by exposure to herbicides in service.  The cause of 
death was malnutrition and failure to thrive as stated by Dr. 
S.  The VA physician would not agree with the addition of 
Agent Orange exposure, as there was no clear rationale for 
this as a cause of death, either by Dr. S or by retrospective 
review of the medical records.

The medical evidence shows that the Veteran's Agent Orange 
exposure in Vietnam did not lead to his death.  Even though 
an amended death certificate noted Agent Orange exposure as a 
cause of death, there is no rationale or supporting medical 
evidence for this assessment.  As noted, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. at 187; see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  When asked to clarify why he listed this as a cause 
of death, Dr. S. only replied that he only saw the Veteran 
once and did not have access to any medical records.  On the 
other hand, the VA physician reviewed the medical evidence of 
record and determined that the Veteran's squamous cell 
carcinoma of the soft palate was not related to Agent Orange 
exposure but, rather, to the Veteran's extensive history of 
smoking cigarettes.  The VA physician also mentioned that 
there was no rationale basis in the medical records for Dr. 
S. to have amended the cause of death to include Agent Orange 
exposure.  The VA physician's opinion is of greater probative 
value in light of the physician having reviewed the evidence 
and discussed the evidence.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

There is no evidence otherwise relating the Veteran's cause 
of death to his service.  The service treatment records note 
treatment for a sore throat in 1951 and 1967 but are 
otherwise negative for any disorders of the mouth.  Clinical 
evaluation of the mouth and throat during the January 1968 
retirement physical was normal.  The first diagnosis of 
cancer of the soft palate was in 1997, which is 29 years 
after the Veteran's discharge from service.  There is no 
evidence of continuity of symptomatology of this disability 
from service or during the 29 years before this disability 
was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Additionally, none of the Veteran's service-connected 
disabilities are shown to have had any effect on the cause of 
his death.

The appellant genuinely believes that the Veteran's exposure 
to Agent Orange substantially contributed to his death.  
However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion 
on a matter as complex as the etiology of cancer of the soft 
palate or the Veteran's cause of death and her views are of 
no probative value.  And, even if her opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
most probative medical evidence of record that shows the 
Veteran's cause of death is not related to his service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

The preponderance of the evidence is against the service 
connection claim for the cause of the Veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death. See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1968.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for right knee 
arthritis rated as 30 percent disabling, effective October 
31, 2001; tinea pedis rated as 10 percent disabling, 
effective October 31, 2001; shell fragment wound scar to the 
left thigh rated as 0 percent disabling, effective June 1, 
1968; hemorrhoids rated as 0 percent disabling, effective 
June 1, 1968; bilateral hip pain rated as 20 percent 
disabling for each hip, effective October 31, 2001; 
lumbosacral strain rated as 20 percent disabling, effective 
October 31, 2001; and left knee degenerative changes rated as 
20 percent disabling, effective October 31, 2001; he also was 
rated as totally disabled for purposes of individual 
unemployability (since October 31, 2001).  Thus, effective 
October 31, 2001, the veteran had a 100 percent rating.  
Prior to that date, his combined evaluation had been less 
than 100 percent.  In other words, the Veteran was not in 
receipt of a total disability rating for a period of 10 years 
immediately preceding his death as required under 38 U.S.C.A. 
§ 1318(b).

Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death. 38 C.F.R. § 3.22.  The effective date for the 
assignment of the TDIU is the date on which the Veteran met 
the scheduler requirements for a TDIU based on the date he 
filed his claim for TDIU.  There is no earlier claim for 
increase or for entitlement to a TDIU, nor is there earlier 
evidence that the veteran was unemployable due solely to his 
service connected disorders prior to this date.  Moreover, 
there has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  In essence, the facts 
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


